DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed July 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the Non-Final Office Action issued in U.S. Patent Application No. 16/394,704 on March 16, 2021 was not provided.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a bottom surface of the resin portions is not parallel to a main surface of the first substrate film or the second substrate film” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4 “wherein a bottom surface of the resin portions is not parallel to a main surface of the first substrate film or the second substrate film” particularly “bottom” is unclear.  No frame of reference has been established to distinguish which side is a bottom.  It is unclear if the limitation defines an orientation of the side of the resin portion close to one of the two substrates or if the claim is labeling a side of the resin portion that is not parallel to one of the substrates is a “bottom.”  Since the latter interpretation only labels a side of the resin portions, i.e. fails to further limit, for purposes of examination the former interpretation is assumed.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 4 “wherein a bottom surface of the resin portions is not parallel to a main surface of the first substrate film or the second substrate film” is not enabled.  The claims are directed to the embodiment seen in figure 16 and discussed in paragraphs [0068-70].  The examiner did not identify any manufacturing processes that explained how to make the film of claim 1 with the feature of a bottom surface of the resin portions is not parallel to a main surface of the first substrate film or the second substrate film as required by claim 4.  There is no drawing illustrating a bottom surface of the resin portions is not parallel to a main surface of the first substrate film or the second substrate film.  There is no example discussed (Wands factor G).  The only mention the examiner finds is in paragraph [0069] which states: “The bottom surface of the cylinder or polygonal prism may be disposed parallel to the surface of the substrate film, but the bottom surface may not necessarily be disposed parallel to the surface of the substrate film.”  Considering all the evidence as a whole, particularly the lack of direction (Wands factor F) and the lack of a working example (Wands factor G), the examiner concludes that that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure (Wands factor H), see MPEP 2164.01(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2010/0079704 in view of Lee et al. foreign patent KR20100129030, of record.
Regarding claim 1 Cho discloses a light absorbing material-containing film (abstract e.g. figure 11) comprising: a light absorbing material-containing layer (e.g. combination of 230 & 240) that has a plurality of cylindrical or polygonal prism-shaped resin portions discretely disposed (e.g. non-conversion layer 240, paragraph [0014] “transparent polymer” and it is noted that figure 8 shows a cross section of a larger repeating pattern in a 2D array and 240 would have a polygon shape) and a light absorption region contain light absorbing bodies and formed between the plurality of resin portions (e.g. conversion media layers 230); a first substrate film (e.g. substrate 210) that is laminated on one main surface of the light absorbing material-containing layer; and a second substrate film (e.g. planar layer 250) that is laminated on the other main surface of the light absorbing material-containing layer, wherein the light absorption region contains at least one phosphor that serves as the light absorbing body (paragraph [0020]), and an in-plane tint distribution of the light absorbing material-containing film satisfies 0.002<ymax-ymin<0.2 where ymax and ymin respectively represent a maximum value and a minimum value of a CIE y value in a measurement of an in-plane tint of the light absorbing material-containing film (inherent given structure and function).
Cho is silent regarding material compositions.  Specifically, Cho does not disclose the light absorption region contains a binder, and the resin layer has a Young's modulus of 0.5 to 10 GPa.
Lee teaches a similar light absorbing material-containing film (title e.g. figures 1-2) comprising: a light absorbing material-containing layer (e.g. wavelength conversion film 20 or 20’) that has a resin portion (e.g. base layer 22 or 22’) and light absorption regions contain light absorbing bodies (e.g. wavelength conversion layer 24 or 24’); a first substrate film (e.g. first layer 10 or 10’) and a second substrate film (e.g. second layer 30 or 30’) that are laminated on the main surfaces of the light absorbing material-containing layer (see figures 1-2), wherein the light absorption region contains at least one phosphor that serves as the light absorbing body (page 8 5th paragraph “phosphor”), and an in-plane tint distribution of the light absorbing material-containing film satisfies 0.002<ymax-ymin<0.2 where ymax (inherent given structure and function); and further teaches the light absorption region contains a binder (paragraph spanning pages 8-9 notes 24 or 24’ include resin, i.e. a binder) for the purpose of controlling the concentration of fluorescent substance and thereby the wavelength conversion performance (paragraph spanning pages 8-9), and the resin layer has a Young's modulus of 0.5 to 10 GPa (paragraph spanning pages 8-9 notes examples of resins of epoxy resins and silicone, which have ranges lapping the claimed range) for the purpose of using transparent resins with sufficient mechanical properties to hold the first and second substrates at a constant separation distance (page 5 first new paragraph).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by Cho to have the light absorption region contains a binder, and the resin layer has a Young's modulus of 0.5 to 10 GPa as taught by Lee for the purpose of controlling the concentration of fluorescent substance and thereby the wavelength conversion performance and for the purpose of using transparent resins with sufficient mechanical properties to hold the first and second substrates at a constant separation distance.

Regarding claims 2-3 the combination of Cho as modified by Lee discloses the light absorbing material-containing film according to claim 1, as set forth above.  Cho and Lee do not disclose or teach wherein the resin portions have a height of 10 to 50 m, as recited in claim 2; or wherein a width of the resin portions is 5 to 1000 m, as recited in claim 3.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Cho as modified by Lee discloses a light absorbing material-containing film, fulfilling the general conditions of the claim.  One would be motivated to have the resin portions in a particular height range to establish a uniform thickness of the light absorbing material-containing film for the purpose of having a uniform interaction length for light passing through the film; and have the resin portions in a particular width range for the purpose of being wide enough for mechanical strength and narrow enough to allow enough light absorbing material to interact with light passing through the film.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by the combination of Cho as modified by Lee to have the resin portions have a height of 10 to 50 m and a width of 5 to 1000 m for the purpose of having a uniform interaction length for light passing through the film and having the resin portions in a particular width range for the purpose of being wide enough for mechanical strength and narrow enough to allow enough light absorbing material to interact with light passing through the film since discovering the optimum or workable ranges involves only routine skill in the art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2010/0079704 in view of Lee et al. foreign patent KR20100129030, of record, and in further view of Van Bommel et al. US Patent Application Publication 2013/0271955.
Regarding claim 5 the combination of Cho as modified by Lee discloses the light absorbing material-containing film according to claim 1, as set forth above.  Cho and Lee do not disclose or teach the binder contains at least one of a monofunctional (meth) acrylate monomer and a polyfunctional (meth) acrylate monomer, and a thiol compound.
Van Bommel teaches a light absorbing material-containing film (abstract e.g. figure 1 transparent converter device 200) comprising: a resin portion (e.g. first polymer containing matrix 201) and light absorption regions (e.g. particles 210) contain light absorbing bodies (e.g. luminescent material 212) and a binder (e.g. second polymer containing matrix 211); and further teaches the binder (e.g. 211) contains at least one of a monofunctional (meth) acrylate monomer and a polyfunctional (meth) acrylate monomer, and a thiol compound (paragraph [0027] particularly “comprising on one or more polymers selected from the group consisting … polymethylacrylate (PMA), polymethylmethacrylate (PMMA) …”) for the purpose of having good photo-chemical stability (paragraph [0005]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by the combination of Cho as modified by Lee to have the binder contains at least one of a monofunctional (meth) acrylate monomer and a polyfunctional (meth) acrylate monomer, and a thiol compound as taught by Van Bommel for the purpose of having good photo-chemical stability.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Patent Application Publication 2018/0112129 in view of Park et al. US Patent Application Publication 2014/0158982.
Regarding claim 1 Chen disclose a light absorbing material-containing film (e.g. figures 3C & 9C quantum dot luminophore 1) comprising: a light absorbing material-containing layer that has a plurality of cylindrical or polygonal prism-shaped resin portions discretely disposed (e.g. spacer layer 12) and a light absorption region contain light absorbing bodies and formed between the plurality of resin portions (e.g. encapsulation layer 13 & quantum dots 14); wherein the light absorption region contains at least one phosphor (e.g. 14 abstract “luminescent core made of phosphor material”) that serves as the light absorbing body, and a binder (e.g. 13), the resin layer has a Young's modulus of 0.5 to 10 GPa (paragraph [0033] discloses 13 can be PMMA, which has a Young's modulus ~2.9 GPa), and an in-plane tint distribution of the light absorbing material-containing film satisfies 0.002<ymax-ymin<0.2 where ymax and ymin respectively represent a maximum value and a minimum value of a CIE y value in a measurement of an in-plane tint of the light absorbing material-containing film (inherent given the structure and materials used).   
Chen does not disclose a first substrate film that is laminated on one main surface of the light absorbing material-containing layer; and a second substrate film that is laminated on the other main surface of the light absorbing material-containing layer.
Park teaches a light absorbing material-containing film (abstract e.g. figure 1 combination of light guide 11, wavelength conversion unit 30 & light transmission unit 40) comprising: a light absorbing material-containing layer (e.g. 30) that has a plurality of cylindrical or polygonal prism-shaped resin portions discretely disposed (e.g. spacer 41 paragraph [0084] “41 may be formed of … polymer resin” and/or resin portion 50) and a light absorption region (e.g. patterns with quantum dots 31 and/or 32) contain light absorbing bodies (abstract) and formed between the plurality of resin portions (see figure 1); and further teaches a first substrate film (e.g. 11) that is laminated on one main surface of the light absorbing material-containing layer; and a second substrate film (e.g. 40) that is laminated on the other main surface of the light absorbing material-containing layer for the purpose incorporating the film into a larger assembly (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by Chen to have a first substrate film that is laminated on one main surface of the light absorbing material-containing layer; and a second substrate film that is laminated on the other main surface of the light absorbing material-containing layer as taught by Park for the purpose incorporating the film into a larger assembly.

Regarding claims 2-3 the combination of Chen as modified by Park discloses the light absorbing material-containing film according to claim 1, as set forth above.  Chen and Park do not disclose or teach wherein the resin portions have a height of 10 to 50 m, as recited in claim 2; or wherein a width of the resin portions is 5 to 1000 m, as recited in claim 3.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Cho as modified by Lee discloses a light absorbing material-containing film, fulfilling the general conditions of the claim.  One would be motivated to have the resin portions in a particular height range to establish a uniform thickness of the light absorbing material-containing film for the purpose of having a uniform interaction length for light passing through the film; and have the resin portions in a particular width range for the purpose of being wide enough for mechanical strength and narrow enough to allow enough light absorbing material to interact with light passing through the film.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by the combination of Chen as modified by Park to have the resin portions have a height of 10 to 50 m and a width of 5 to 1000 m for the purpose of having a uniform interaction length for light passing through the film and having the resin portions in a particular width range for the purpose of being wide enough for mechanical strength and narrow enough to allow enough light absorbing material to interact with light passing through the film since discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 5 the combination of Chen as modified by Park discloses the light absorbing material-containing film according to claim 1, as set forth above.  Chen further discloses wherein the binder (e.g. 13) contains at least one of a monofunctional (meth) acrylate monomer and a polyfunctional (meth) acrylate monomer, and a thiol compound (paragraph [0033] discloses 13 can be PMMA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             November 3, 2022